Exhibit 10.1

THIRD OMNIBUS AMENDMENT TO MICROSOFT OPERATIONS DIGITAL

DISTRIBUTION AGREEMENT

AMENDMENT SUMMARY AND SIGNATURE PAGES

This Third Omnibus Amendment (“Amendment”) to the Microsoft Operations Digital
Distribution Agreement is entered into between:

Microsoft Corporation

A corporation organized under the laws of the State of Washington, U.S.A.
(“Microsoft”)

AND

Digital River, Inc.

A corporation organized under the laws of the State of Delaware, U.S.A.
(“Company”)

 

Amendment Effective Date:

   This Amendment shall become effective on the latter of the two signature
dates set forth below.

Purpose and Scope:

  

Company and Microsoft are parties to a Microsoft Operations Digital Distribution
Agreement dated September 1, 2006 (as the same may have been amended,
supplemented or otherwise modified from time to time, the “Agreement”), pursuant
to which Company has provided E-Commerce Activities to Microsoft in accordance
with the terms of the applicable SOWs.

 

Company has agreed, as part of the E-Commerce Activities, to host “Microsoft
Store” branded websites (“Store Websites”) and to make Product available for
purchase by end-user customers from Microsoft in certain locales through those
websites.

 

This Amendment (i) adds a new “Hosting & Services Addendum” to the Agreement
(the “HSA”), which will apply when Company hosts, as part of the E-Commerce
Activities, one or more Store Websites and makes products available for purchase
by Authorized Parties through those Store Websites on Microsoft’s behalf, but
does not provide payment processing services for Microsoft, and (ii) effectuates
certain other changes to the Agreement made necessary by the inclusion of the
HSA and Company’s performance of the E-Commerce Activities contemplated in the
HSA and the related SOW(s).

This Amendment consists of the following:

 

  •  

This Amendment Summary and Signature Page

 

  •  

The Amendment Terms and Conditions

 

  •  

Attachment 1: Hosting & Services Addendum

 

  •  

Attachment 2: [*]

 

  •  

Attachment 3: [*]

 

  •  

Attachment 4: [*]

Microsoft and Company enter into this Amendment by signing below.

 

MICROSOFT CORPORATION

   DIGITAL RIVER, INC.

Signature: /s/ Kevin Turner                            

   Signature: /s/ Kevin Crudden                        

Print Name: Kevin Turner            

   Print Name: Kevin Crudden

Title: Chief Operating Officer             

   Title: General Counsel

Date: May 8, 2012            

   Date: May 1, 2012

 

 

* Confidential treatment has been requested for portions of this agreement. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

 

1



--------------------------------------------------------------------------------

AMENDMENT TERMS AND CONDITIONS

1. Extension of Term of Agreement.

(a) The date defined as the “Expiration Date” in the Agreement (and any
subsequent amendments thereof executed prior to the Amendment Effective Date) is
hereby deleted and replaced with a reference to the earlier of: (a) March 1,
2014; or (b) the date that is eighteen months (18) months after the date on
which Company begins hosting the United States Microsoft Store website under the
terms of the HSA (as defined below), rather than the terms of the Hosted
Platform Addendum to the Agreement (i.e., with Microsoft handling the payment
processing rather than Company). Unless the Agreement is terminated earlier, or
the Expiration Date is again extended, the Agreement will expire on the new
Expiration Date set forth in the preceding sentence. Microsoft may extend the
Expiration Date (without, for the avoidance of doubt, any obligation to
renegotiate the terms of the Agreement) for up to three separate six (6) month
renewal terms by providing written notice to Company at least 90 days prior to
the then-current Expiration Date. Subject to Section 1(b) below, such written
notice may include Microsoft’s and its Affiliates’ election not to extend the
Expiration Date with respect to one or more Regional HSA SOWs. Unless otherwise
specified in the applicable SOW and unless a SOW is terminated in accordance
with the terms of the Agreement, the previous sentence of this Section, or the
applicable SOW, all SOWs entered into by Company and Microsoft on or after the
Amendment Effective Date referencing the Agreement and the HSA shall be
co-terminus with the Agreement.

(b) [*]

2. Addition of New Hosting & Services Addendum to the Agreement. A new Hosting &
Services Addendum (the “HSA”) in the form of Attachment 1 to this Amendment is
hereby added to the Agreement. The terms and conditions in the HSA shall apply
only to SOWs which expressly reference the HSA and under which Company will, as
part of the E-Commerce Activities specified in the applicable SOW, host one or
more Store Websites and make products available for purchase by Authorized
Parties from Microsoft through those Store Websites, but will not provide
payment processing services for Microsoft (each an “HSA SOW”). Microsoft will be
the seller and merchant of record for all Product sales consummated under HSA
SOWs.

3. HSA SOWs and Approval of Locales; Reseller SOWs.

(a) Microsoft confirms that it is the goal of Microsoft and certain of its
Affiliates to launch Store Websites for the locales listed in Attachment 3 to
this Amendment (the “Planned Launch Locales”). Those Planned Launch Locales
listed in Attachment 3 which are identified as “Pre-Approved Locales” have
already been approved by Microsoft for a Store Website hosted by Company or one
of its Affiliates (the “Pre-Approved Locales”). Those Planned Launch Locales
listed in Attachment 3 which are identified as “Conditional Locales” are still
under legal, tax, regulatory and/or business review by Microsoft for a Store
Website hosted by Company or one of its Affiliates (the “Conditional Locales”).

(b) In order to facilitate the launch of the Store Websites for use by end-user
customers in the Pre-Approved Locales and any Conditional Locales approved by
Microsoft for a Store Website hosted by Company after the date of this
Amendment, Microsoft and certain of its Affiliates party to Digital Distribution
Agreements with Company and/or one of its Affiliates intend to enter into
regional HSAs and a total of four (4) regional HSA SOWs for (i) the United
States, (ii) the applicable locales in the Americas (excluding the United
States), (iii) the applicable locales in Europe, the Middle East and Africa
(EMEA), and (iv) the applicable locales in Asia Pacific, including Japan (APAC)
(each, a “Regional HSA SOW”). Notwithstanding the foregoing, Company
acknowledges that Microsoft may require, for tax or other reasons, that more
than one HSA SOW be executed for one of the regions described in subparts (i) –
(iv) above. If Microsoft requires that more than one HSA SOW be executed for a
particular region, the parties agree that the HSA SOWs within a region shall be
substantially similar and that all such HSA SOWs within that region shall be
treated as a single Regional HSA SOW for purposes of this Amendment, including
Section 1(b) of this Amendment (i.e. shall be extended or shall expire or be
terminated together) and Attachment 2 to this Amendment (Exhibit F). Each
Regional HSA SOW will, among other things, describe the relevant E-Commerce
Activities to be provided by Company in the applicable locale(s). Microsoft’s
decision as to whether to approve a Conditional Locale for a Store Website after
the completion of Microsoft’s legal, tax, regulatory and business review and
whether to engage Company to host the Store Website in each Conditional Locale
will be made in Microsoft’s sole discretion. Microsoft shall have no liability
to Company if it does not approve a Conditional Locale for a Store Website or
engage Company to host that Store Website as part of the E-Commerce Activities.

 

 

* Confidential treatment has been requested for portions of this agreement. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

 

2



--------------------------------------------------------------------------------

(c) If Microsoft determines not to launch a Store Website under the HSA and the
applicable HSA SOW in a Conditional Locale, or determines for business or legal
reasons that Microsoft would prefer for Company to host a Store Website and sell
Products, Upgrades and Third-Party Products to end-user customers in a specific
Pre-Approved Locale on a reseller basis, it may request that Company host the
Store Website for the Conditional Locale or Pre-Approved Locale and sell
Products to end-user customers in the Conditional Locale or Pre-Approved Locale
on a reseller basis. If Microsoft requests that Company host a Store Website and
distribute Products to end-user customers in a Conditional Locale or
Pre-Approved Locale through the Store Website on a reseller basis (and, if that
Conditional Locale or Pre-Approved Locale is a Conditional Company Locale (as
defined below), provided that Company agrees to do so), the relevant parties
will negotiate in good faith the terms of a SOW referencing the Direct Reseller
Addendum by and between the parties[*]

(d) Microsoft and Company agree that Company shall (1) host the Store Websites
and perform the E-Commerce Activities contemplated in the HSA and the applicable
HSA SOWs in all of the Pre-Approved Locales and any Conditional Locales approved
by Microsoft after the Amendment Effective Date, (2) upon request by Microsoft,
host the Store Websites and perform the E-Commerce Activities contemplated in
the applicable SOW (including the sale of Products to end-user customers on a
reseller basis) in any Conditional Locales which are not approved by Microsoft
for a Store Website governed by the HSA and in any Pre-Approved Locale requested
by Microsoft, except in Conditional Company Locales to which Company objects
under subsection (c) above, and (3) use its commercially reasonable efforts to
launch the foregoing Store Websites with the functionalities described in the
applicable SOW on the targeted launch date specified by Microsoft.

(e) In those Pre-Approved Locales and Conditional Locales approved by Microsoft
for a Website hosted by Company under the HSA where the Products, Upgrades and
Third-Party Products available for purchase are limited to electronic software
delivery (ESD) products only, Microsoft will engage Company to distribute
back-up media for the assorted ESD Products, Upgrades and Third-Party Products
on a reseller basis. If Microsoft desires to engage or is obligated to engage
Company to distribute back-up media for Products and Upgrades sold through a
Store Website or through other Microsoft channels to end-user customers in any
locale on a reseller basis, Company will agree to the engagement unless that
locale is a Conditional Company Locale and Company notifies Microsoft that it is
unable to accept the engagement due to increased legal, tax or regulatory risk.
The parties will negotiate in good faith the terms of a SOW referencing the
Direct Reseller Addendum for any engagement described in this subsection (e),
and that SOW [*] will be co-terminus with the Regional HSA SOW for that locale’s
region unless terminated earlier for cause.

For the avoidance of doubt, Microsoft is engaging Company under the HSA, Direct
Reseller Addendum and applicable SOWs on a non-exclusive basis and with no
minimum commitments (volume or otherwise) by Microsoft in accordance with
Section 2(b) of the Agreement.

4. [*]

5. [*]

6. [*]

7. Transition of United States and South Korea Microsoft Stores; Termination of
U.S. Store SOW. Company currently hosts “Microsoft Store” branded e-commerce
sites in the United States and South Korea pursuant to a Hosted Platform
Addendum and applicable SOWs. It is the intention of the parties to transition
the United States and South Korea e-commerce sites from the E-Commerce
Activities contemplated in the relevant Hosted Platform Addendum (where Company
provides payment processing services) (the “HPA”) to the E-Commerce Activities
contemplated in the HSA and the related SOWs (where Company will not provide
payment processing). Microsoft and Company agree to work in good faith to define
a cutover and transition date and to effectuate a timely and orderly transition
from the E-Commerce Activities in the current SOWs governed by the HPA to the
new E-Commerce Activities described in the HSA and the

 

 

* Confidential treatment has been requested for portions of this agreement. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

 

3



--------------------------------------------------------------------------------

applicable SOWs. [*] On the date that Company commences hosting the United
States Microsoft Store website under the terms of the HSA rather than the HPA,
the applicable SOW governed by the HPA (the “U.S. Store SOW”) shall terminate
and be of no further force and effect except to determine the respective rights
and obligations of the parties in respect of purchases made before the cutover
and transition. [*]

8. [*]

9. Amendments to Agreement. Notwithstanding section 15(a) of the Agreement,
Microsoft shall have no right to terminate the Agreement, the HSA, or, except as
expressly provided in Section 1 of this Amendment in connection with six-month
extensions of the Expiration Date, any HSA SOW for convenience prior to the
Expiration Date defined in Section 1 of this Amendment. For the avoidance of
doubt, Company also shall have no right to terminate the Agreement, the HSA or
any HSA SOW for convenience.

10. Definitions. Capitalized terms used in and not otherwise defined in this
Amendment or the attachments shall have the meanings given to them in the
Agreement.

11. No Further Amendment. Except as expressly modified by this Amendment, the
Agreement and shall remain unmodified and in full force and effect.

12. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original and as executed shall constitute one
agreement, binding on both parties even though both parties do not sign the same
counterpart.

END OF AMENDMENT TERMS AND CONDITIONS

 

 

* Confidential treatment has been requested for portions of this agreement. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

 

4



--------------------------------------------------------------------------------

ATTACHMENT 1

HOSTING & SERVICES ADDENDUM

TO

MICROSOFT OPERATIONS DIGITAL DISTRIBUTION AGREEMENT

This Hosting & Services Addendum (this “HSA”) supplements and, to the extent
applicable amends, the Agreement with respect to all SOWs which expressly
reference this HSA and under which Company will, as part of the E-Commerce
Activities, host one or more “Microsoft Store” branded websites and make
products available for purchase by Users through those websites on Microsoft’s
behalf, but will not provide payment processing services. For purposes of
clarification, if Company will, as part of the E-Commerce Activities for an
e-commerce site hosted by Company under a SOW, be processing payments on
Microsoft’s behalf (where Microsoft is the seller of record) in addition to the
hosting and other E-Commerce Activities contemplated in this HSA, the terms of
the Hosted Platform Addendum to the Agreement (the “HPA”) will govern the
applicable SOW rather than this HSA unless otherwise agreed in a signed writing.

1. Additional Definitions. Capitalized terms used in and not otherwise defined
in this HSA shall have the meanings given to them in the Agreement. The terms
below shall have the following meanings:

(a) “Company-Sourced Third-Party Products” means any and all third-party
products and services available for purchase through a Website which Microsoft
acquires directly from Company for the purpose of resale on a Website, but shall
not include Products. If Microsoft elects to purchase Company-Sourced
Third-Party Products from Company, Microsoft and Company acknowledge and agree
that the terms governing such purchases and resale shall be set forth in a
separate written agreement between the parties.

(b) “Content” means any and all text, pictures, sounds, graphics, video, or
other data in any format whatsoever, integrated into or used on a Website, as
such materials may be modified from time to time.

(c) “EULA” means the applicable Microsoft End-User License Agreement for a
Microsoft Product or, if applicable, Third-Party Product.

(d) “Hosting Services” means those E-Commerce Activities provided by Company
under a SOW and which may include, without limitation, (i) the creation or
assembly of Websites on servers owned or controlled by Company;
(ii) incorporating Content onto Websites; and/or (iii) hosting and/or
maintaining Websites on servers owned or controlled by Company.

(e) “Microsoft-Sourced Third-Party Products” means any and all third-party
products and services available for purchase through a Website which Microsoft
acquires for the purpose of resale from a third-party other than Company, but
shall not include Products.

(f) “Network” means a card association or network (e.g. Visa, MasterCard,
Discover or American Express).

(g) “Network Rules” means the bylaws, rules, regulations, and other requirements
issued by a Network from time to time, but solely to the extent that the
foregoing are applicable to Microsoft or Company, as the case may be, in
relation to the E-Commerce Activities provided under a SOW.

(h) “Territory” means the geographic territory(ies) designated in the applicable
SOW within which Products, Upgrades and Third-Party Products will be sold to
Users via the Website(s) under such SOW. If the United States is designated as a
Territory, the Territory shall include United States military bases located
outside of the United States.

(i) “Third-Party Product” means, collectively, the Company-Sourced Third-Party
Products and the Microsoft-Sourced Third-Party Products.

(j) “Transaction” means the sale of one or more Product(s), Upgrades or
Third-Party Products (and any related, ancillary products or services) offered
for sale through the Website by Microsoft to a User through a single order where
Microsoft acts as the seller and merchant of record and the sale is processed
through the Website’s checkout experience.

 

 

* Confidential treatment has been requested for portions of this agreement. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

 

5



--------------------------------------------------------------------------------

(k) “Upgrade” means the upgraded Products and Third-Party Products that a User
obtains through installation of certain encrypted upgrade software code in
object code format provided by Microsoft and/or the purchase and application of
license keys and key controls.

(l) “User” means a potential Customer, business partner, Microsoft employee or
other person who accesses a Website.

(m) “Website” means a website (which may include a store, cart and/or checkout)
which is branded with Microsoft’s trademarks, hosted by Company under this HSA,
and through which certain Users may obtain and/or purchase Products, Upgrades,
and Third-Party Products from Microsoft. Such Websites are created, assembled,
hosted and maintained by Company under this HSA and a SOW. For the avoidance of
doubt, the term “Website” shall not be deemed to include any webpage(s) hosted
and maintained by Microsoft, another vendor of Microsoft or a third party,
regardless of whether the website is branded “Microsoft Store” or the URL for
such website contains one or more of the same components as the URL for a
Website (e.g. “microsoftstore”).

2. Microsoft as Seller and Merchant of Record for Transactions. Notwithstanding
anything to the contrary, and except as otherwise provided in Section 15 below,
Microsoft (and not Company) will be the seller and merchant of record for all
sales of Products, Upgrades and Third-Party Products to Users through the
Websites provided by Company pursuant to this HSA and any SOW. Microsoft shall
have the sole discretion to set the price or license fee at which the Products,
Upgrades and Third-Party Products are offered for sale to Users through the
Websites. All prices to Users shall be in the currencies specified in the
applicable SOW. As seller of record, title (or the relevant license rights, as
the case may be) to Products, Upgrades and Third-Party Products shall pass
directly from Microsoft to the User and at no time will Company be deemed to
have or take title or other rights to any Product(s), Upgrades or Third-Party
Products sold by Microsoft pursuant to this HSA and any related SOW (other than
Company-Sourced Third-Party Products prior to sale to Microsoft or as otherwise
provided in any agreement governing the terms of the sale of Company-Sourced
Third-Party Products to Microsoft). Company shall have the right to reject any
Product, Upgrade or Third-Party Product for listing through the Website(s) that
is not compliant with applicable laws, rules or regulations.

[*]

3. Development and Maintenance of Websites.

(a) Company shall develop and maintain Websites in accordance with the
guidelines and requirements detailed in the applicable SOW. As the seller of
record, Microsoft shall control the privacy policy, terms and conditions of
sale, and returns policy utilized in connection with the Website(s) [*]. Company
shall incorporate any terms of use, terms of sale, privacy policies and other
notices onto the Websites that are required in good faith by Microsoft from time
to time, so long as such notices are in compliance with applicable laws, rules
and regulations. Each party shall comply with all applicable laws, rules and
regulations in connection with the development and maintenance of the Websites
and the parties shall cooperate in good faith to ensure that the Websites remain
in compliance with all applicable laws and regulations. In accordance with
Section 13(a) of the Agreement, Microsoft will indemnify Company against any
Third Party Claims arising from Microsoft’s failure to obtain and maintain in
full force and effect any and all consents, authorizations, approvals and
licenses required to be obtained by Microsoft in connection with the sale of the
Products, Upgrades and Third-Party Products pursuant to this HSA and the SOWs.

4. Hosting Support. In addition to the Hosting Services described in the
applicable SOW, Company shall provide support in connection with the Hosting
Services as follows:

(a) conduct website and server maintenance [*];

(b) [*];

(c) provide technical support to Microsoft’s customer service representatives in
respect of the operation of the Website and User issues relating thereto as
described in the applicable SOW; and

(d) provide Microsoft and its designated vendors, contractors and agents with
online access to its Commerce Command Console (the “Administration Interface”),
through which Microsoft may administer certain parts of the Website;

 

 

* Confidential treatment has been requested for portions of this agreement. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

 

6



--------------------------------------------------------------------------------

add, remove, or change information related to Products, Upgrades and Third-Party
Products available for sale through the Website (including, without limitation,
the pricing applicable thereto and promotions in respect thereof) and obtain
standard online reports (it being understood and agreed that if Microsoft
modifies any terms applicable to the Products, Upgrades or Third-Party Products
on the Website(s) through the Administration Interface, that Company shall not
be responsible for any deviation between such information, as modified, and any
conflicting requirements in this HSA or the applicable SOW). With respect to
access and use of the Administration Interface, Microsoft will be responsible
for those vendors, contractors and agents to whom Microsoft grants access to the
Administration Interface to the same extent as if such vendors, contractors and
agents were Microsoft employees.

5. Ownership of Content; Reaffirmation of Ownership of Materials and Company IP.
Company acknowledges that any Content provided to it by or on behalf of
Microsoft pursuant to this HSA or any SOW shall constitute “Materials” under the
Agreement and is the property of Microsoft or its licensors, and that Company
has no rights in such Materials except for any applicable license rights
contained in the Agreement. Microsoft shall own all Website URLs and Company
shall be deemed to have a limited license during the term of the applicable SOW
to use such URLs solely in connection with the E-Commerce Activities specified
in the applicable SOW or as is necessary to perform the E-Commerce Activities.
Microsoft acknowledges that any Company-provided Content utilized on the Website
which does not constitute Materials or a Deliverable shall be deemed “Company
IP” under the Agreement and is the property of Company or its licensors, and
that Microsoft has no rights in such Company IP except for any applicable
license rights contained in the Agreement. Microsoft further acknowledges that
neither Company-provided Content nor any aspect of Company’s core infrastructure
or functionality in its e-commerce platform used to dynamically generate Website
pages or any implementation thereof utilized in connection with the E-Commerce
Activities contemplated in this HSA or any SOW shall be deemed a “Deliverable”
under the Agreement and that such items shall be deemed to be Company IP, unless
specifically provided to the contrary in the applicable SOW. Microsoft shall not
disassemble, decompile, or otherwise reverse engineer or otherwise attempt to
learn the source code or algorithms underlying any Company IP.

(a) Each party shall be responsible for its respective Content and shall ensure
that such Content does not and will not: (i) contain any material that is
unlawful, obscene, or defamatory or that violates any intellectual property
rights or any other rights of any third party, or (ii) promote or facilitate any
violence, discrimination or other illegal activities.

(b) Each party shall obtain any and all necessary clearances, releases,
approvals and consents from third parties and make any and all required payments
to third parties in connection with the other party’s use of such party’s
Content in connection with the E-Commerce Activities.

6. Termination of Any Website; Discontinuance of Products, Upgrades or
Third-Party Products.

(a) Microsoft shall have the right, with not less than thirty (30) days’ prior
written notice, to require Company to shut down any Website URL if Microsoft
reasonably believes that Company or Microsoft’s use of such URL in connection
with the E-Commerce Activities violates the rights of any third party, provided
that Microsoft shall use best efforts to secure an alternative URL for the
purpose of the applicable SOW as soon as reasonably practicable. Microsoft shall
further have the right, at any time and for any reason, with notice to Company,
to discontinue the sale of any Product, Upgrade or Third-Party Product, or the
use of Company or a Website to sell such Product, Upgrade or Third-Party
Product. Following receipt of any written notice from Microsoft that it desires
to discontinue the sale of any Product, Upgrade or Third-Party Product, Company
shall remove such Product, Upgrade or Third-Party Product (including any
advertising) from the Website(s) as promptly as reasonably practicable (but will
use best efforts to do so within five (5) calendar days) after receipt of such
notice from Microsoft.

(b) In the event any claim in connection with any Product, Upgrade and/or
Third-Party Product offered for sale through a Website is asserted against
Company, its Affiliates, Microsoft, and/or the manufacturer or publisher of such
Product, Upgrade and/or Third-Party Product (if not Microsoft), and Company
reasonably believes (in the opinion of its legal counsel) that such claim is
non-frivolous and could subject Company to increased legal or business risk
should such Product, Upgrade and/or Third-Party Product remain available for
sale through the Website then Company will have the right to or suspend or
terminate the sale of such Product, Upgrade and/or Third-Party Product in
connection with the HSA and any applicable SOWs with not less than fifteen
(15) days prior written notice to Microsoft, and may take such other actions as
it deems to be reasonably necessary to comply with applicable law (including
without limitation the “safe harbor” provisions of the Digital Millennium
Copyright Act or similar local legislation).

 

 

* Confidential treatment has been requested for portions of this agreement. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

 

7



--------------------------------------------------------------------------------

7. Privacy, PCI and Export Requirements.

(a) Privacy Notices. Each Website must contain clear and conspicuous privacy
notices provided by Microsoft which includes a statement that Microsoft may
share with third parties (such as Company), or authorize third parties to
collect and use certain User information in connection with the processing of a
User’s order for the purchase of Products, Upgrades and/or Third-Party Products
as well as for ongoing fraud control and (if applicable) customer service. The
privacy notices must comply with all relevant laws. As between Users and
Microsoft, Transactions shall be governed by Microsoft’s privacy notice
applicable to the Website. Any User information obtained by Company in
connection with the E-Commerce Activities provided under this HSA shall be
governed by the restrictions on the use of Personal Information contained in the
Agreement.

(b) PCI Security Standards; Network Rules. Company will comply with the
applicable PCI security standards established by the PCI Security Standards
Council (including the PCI DSS requirements for cardholder data (Level 1) and
the PCI Payment Application DSS for certain payment applications) which are
required to be implemented under the Network Rules (the “PCI Standards”) if
(i) Company has access to Users’ Personal Information in connection with the
E-Commerce Activities contemplated under an HSA SOW, or (ii) Microsoft is
obligated by any applicable law, Network Rules, or contract with its payment
processors to cause Company to comply with such PCI Standards. In either
circumstance, Company will provide to Microsoft upon Microsoft’s request, on an
annual basis, a certification of a duly authorized officer who has knowledge of
Company’s compliance with the PCI Standards, which certification will state that
that Company is in compliance with the PCI Standards. With respect to any locale
where Company will perform E-Commerce Activities pursuant to this HSA and the
applicable SOWs, Company will comply with any other applicable data security
requirements and standards imposed by the Network Rules or regulations
applicable to such locale if (1) Company has access to Users’ Personal
Information in connection with the E-Commerce Activities contemplated under an
HSA SOW, or (2) Microsoft is obligated by any applicable law, Network Rules, or
contract with its payment processors to cause Company to comply with such
requirements. Microsoft will defend, indemnify and hold harmless Company against
any Third Party Claims arising from Microsoft’s failure to comply with the PCI
Standards or any applicable data security regulations.

(c) Export Compliance. The parties acknowledge that the hardware, software and
technology of the other may be subject to U.S. export jurisdiction. Each party
must comply with all applicable international and national laws, including the
U.S. Export Administration Regulations, the International Traffic in Arms
Regulations, and end-user, end use and destination restrictions by U.S. and
other governments. For additional information, see www.microsoft.com/exporting.

8. Inventory Management. Without limiting any other term herein, the parties
agree that the Inventory Management Terms and Conditions attached to the
Agreement (the “Inventory Management TC”) shall apply to any Inventory and
Third-Party Products in Company’s possession or under Company’s control under
this HSA and any SOW. All Inventory and Third-Party Products made available for
purchase through a Website in connection with this HSA, and all components
thereof, shall constitute (a) “Inventory” and a part of the “Microsoft Inventory
and Related Materials” for all purposes of the Inventory Management TC and
(b) “Inventory” for all purposes of the Agreement. If provided in the applicable
SOW, Company will provide Users with physical media, documentation and
components.

9. [*]

10. End-User License Agreement. Where Company, its agents or subcontractors is
responsible for digital fulfillment as designated in the applicable SOW, Company
shall provide Customers with the EULAs for Microsoft Products (in the form
specified by Microsoft in writing and updated by Microsoft from time to time at
its sole discretion) which govern User’s use and license of the Products or
Upgrades. Microsoft will be solely responsible for the terms of, and its
compliance with, any and all EULAs relating to Products and Upgrades.

11. [*]

12. Physical and Digital Fulfillment. Unless otherwise provided in the
applicable SOW, Microsoft or its vendors will be responsible for fulfilling
Products, Upgrades and Third-Party Products purchased by Users in respect of
which Microsoft is the seller of record. If Company distributes back-up media or
other Products, Upgrades or Third-Party Products on a reseller basis under a SOW
governed by the Direct Reseller Addendum, Company will be responsible for
fulfilling those items. Unless otherwise agreed to in the applicable SOW,
Company shall not be obligated to provide customer service to Users relating to
Products, Upgrades or Third-Party Products purchased through the Website, except
as specifically provided in Section 4(c) of this HSA.

 

 

* Confidential treatment has been requested for portions of this agreement. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

 

8



--------------------------------------------------------------------------------

13. [*]

14. Audit Rights. Microsoft will maintain accurate books and records relating to
its sale and the return of Products, Upgrades and Third Party Products by
Microsoft and related Transactions. Not more than twice per calendar year,
Company may request copies of Microsoft’s books and records that are directly
related to Product, Upgrade and Third-Party Product sales and returns and
related Transactions through the Websites hosted by Company under this HSA and
the related SOWs. Promptly (which in no event should exceed 30 days) after any
such request by Company, Microsoft shall provide or make available copies of the
relevant books and records for Company’s review. Company’s review of such copies
shall be strictly limited to verifying that Microsoft has paid the appropriate
amounts to Company [*]. In the event that such an audit reveals a material
discrepancy, Company may request and Microsoft will provide such additional
documentation as is reasonably necessary to resolve such discrepancy. [*]

15. Third-Party Sellers. Company agrees to use good faith efforts to cooperate
with Microsoft and third parties in connection with the integration of the
Websites and the E-Commerce Activities with the services and products of
Microsoft and Microsoft’s other vendors and service and product providers
(“Other Providers”). [*]

16. [*]

17. Order of Precedence. In the event of an irreconcilable conflict between this
HSA and the Agreement, this HSA controls with respect to any SOW. In the event
of a conflict between this HSA and any SOW created hereunder, the provisions of
the SOW with respect to such conflicting provision shall control over this HSA
if (but only if) such conflicting provisions expressly reference the specific
Section in the HSA that the parties intend to amend or supersede; otherwise, the
HSA shall control. This HSA does not amend or replace the Direct Reseller
Addendum or the Hosted Platform Addendum to the Microsoft Operations Digital
Distribution Agreement by and between the parties.

18. No Further Amendment. Except as expressly modified by this HSA, the
Agreement shall remain unmodified and in full force and effect.

 

 

* Confidential treatment has been requested for portions of this agreement. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

 

9



--------------------------------------------------------------------------------

ATTACHMENT 2

[*]

 

 

* Confidential treatment has been requested for portions of this agreement. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

 

10



--------------------------------------------------------------------------------

ATTACHMENT 3

[*]

 

 

* Confidential treatment has been requested for portions of this agreement. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

 

11



--------------------------------------------------------------------------------

ATTACHMENT 4

[*]

 

 

* Confidential treatment has been requested for portions of this agreement. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

 

12